J-A07024-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

PATRICK CHURILLA

                         Appellant                   No. 690 WDA 2015


           Appeal from the Judgment of Sentence April 22, 2015
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0012399-1992
                                        CP-02-CR-0015417-1992


BEFORE:     BOWES, J., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                             FILED APRIL 13, 2016

      Appellant, Patrick Churilla, appeals nunc pro tunc from the aggregate

judgment of sentence of life in prison imposed by the trial court on

November 1, 1993, and, after remand from this Court, on April 22, 2015.

After careful review, we affirm.

      In Appellant’s prior appeal, we explained as follows.

            In 1992, while incarcerated on unrelated charges,
            Appellant confessed to the 1990 murder, robbery,
            and attempted rape of a woman in the Lawrenceville
            section of Pittsburgh. On one criminal information,
            Appellant was charged with homicide. On a second
            criminal information, Appellant was charged with
            robbery, indecent assault, and criminal attempt to
            commit rape. Because the illegal conduct charged
            constituted a single criminal episode, the two
            criminal informations were joined for trial.    On
            November 1, 1993, a jury convicted Appellant of
            first-degree murder, and he received a sentence of
J-A07024-16


              life imprisonment.    Also, on that date, the jury
              convicted Appellant of all of the charges on the
              second criminal information. However, sentencing
              on the non-homicide convictions was deferred,
              pending the preparation of a presentence report, and
              scheduled for December 13, 1993. However, both
              the Commonwealth and Appellant agree that
              sentencing in the second criminal information did not
              occur on December 13, 1993, or on any other date.
              On April 27, 1994, Appellant filed mandatory post-
              verdict motions[1], which the trial court never
              addressed.

              In June of 2008, Appellant began filing pro se
              motions, which the trial court treated as PCRA
              petitions, and appointed PCRA counsel. Eventually,
              in May of 2011, appointed counsel filed an amended
              PCRA petition. The Commonwealth responded that
              Appellant’s judgment of sentence was not final, that
              Appellant should be formally sentenced, and that his
              appellate rights should be reinstated. On July 14,
              2011, although never having sentenced Appellant on
              the convictions pertaining to the second criminal
              information, the PCRA court entered an order
              reinstating Appellant’s direct appeal rights.

Commonwealth v. Churilla, 116 A.3d 683 (Pa. Super. 2014) (unpublished

memorandum at 1).

        Thereafter, Appellant appealed to this Court. We quashed the appeal

“because there has not been a judgment of sentence to all of Appellant’s

convictions, [such that] the judgment of sentence is not final.”       Id. at 2.

The trial court summarized the ensuing procedural posture as follows.

              This matter was remanded to th[e trial c]ourt by the
              Pennsylvania Superior Court pursuant to a
____________________________________________


1
    Pursuant to former Pennsylvania Rule of Criminal Procedure 1123.



                                           -2-
J-A07024-16


            Memorandum Opinion dated December 9, 2014. The
            Superior Court had determined that following his
            conviction for Criminal Homicide, Robbery, Indecent
            Assault and Criminal Attempt, though the [trial
            c]ourt immediately imposed sentence on the
            homicide count following the jury’s verdict,
            [Appellant] was never brought back to court to be
            sentenced on the remaining counts. Th[e trial c]ourt
            was directed to permit [Appellant] to file Post-Verdict
            Motions and then to dispose of those motions and
            impose sentence on the non-homicide counts.
            [Appellant] did file a Post-Verdict Motion, claiming
            that the [trial c]ourt erred in denying the Motion to
            Suppress the statements that [Appellant] gave to
            corrections officers at the State Correctional
            Institution at Rockview and the subsequent
            statements he gave to law enforcement summoned
            by the corrections staff[.]

Trial Court Opinion, 6/17/15, at 2-3.

      On April 22, 2015, the trial court denied Appellant’s post-verdict

motion, granted Appellant’s motion for judgment of acquittal as to robbery,

and imposed no further penalty on the remaining charges of indecent assault

and attempted rape. N.T., 4/22/15, 3-4. Appellant filed this timely appeal

on May 4, 2015.      Although the trial court did not order compliance with

Pennsylvania Rule of Appellate Procedure 1925, the trial court filed an

opinion on June 17, 2015.

      On appeal, Appellant presents a single issue for our review.

            Whether the trial court erred in failing to suppress
            Appellant’s statements to correction officers when
            Appellant was in custody and being interrogated but
            was not given Miranda warnings?

Appellant’s Brief at 5.


                                     -3-
J-A07024-16


      Our review of a trial court’s suppression ruling is guided by the

following.

                   Our standard of review in addressing a
             challenge to the denial of a suppression motion is
             limited to determining whether the suppression
             court’s factual findings are supported by the record
             and whether the legal conclusions drawn from those
             facts are correct.       Because the Commonwealth
             prevailed before the suppression court, we may
             consider only the evidence of the Commonwealth
             and so much of the evidence for the defense as
             remains uncontradicted when read in the context of
             the record as a whole. The suppression court’s legal
             conclusions are not binding on an appellate court,
             whose duty it is to determine if the suppression court
             properly applied the law to the facts. Thus, the
             conclusions of law of the courts below are subject to
             our plenary review. Commonwealth v. Jones, 605
             Pa. 188, 988 A.2d 649, 654 (2010) (citations,
             quotations,    and    ellipses  omitted).   Moreover,
             appellate courts are limited to reviewing only the
             evidence presented at the suppression hearing when
             examining a ruling on a pre-trial motion to suppress.
             See In re L.J., 622 Pa. 126, 79 A.3d 1073, 1083–
             1087 (2013).

Commonwealth v. Mathis, 125 A.3d 780, 783 (Pa. Super. 2015).

      In his argument, Appellant concedes that on September 4, 1992, while

incarcerated at SCI Rockview on unrelated charges, he “asked Officer Donald

E. Young if he could speak with Captain Charles Hall. After he was escorted

to the captain’s office, Appellant was questioned as to what he wanted.

Appellant told Captain Hall that he killed someone in Pittsburgh, he wanted

to get that off his chest, and wanted to speak with the police.” Appellant’s

Brief at 17. Despite asking to speak with the corrections officers, Appellant


                                     -4-
J-A07024-16


asserts that the officers “interrogated him” and he “was never properly

warned pursuant to Miranda v. Arizona.” Id. at 19, 25.

     The United States Supreme Court has stated that “we have repeatedly

declined to adopt any categorical rule with respect to whether the

questioning of a prison inmate is custodial.”   Howes v. Fields, 132 S.Ct.

1181, 1187 (2012).   When a prisoner is questioned, “the determination of

custody should focus on all the features of the interrogation. These include

the language that is used in summoning the prisoner to the interview and

the manner in which the interview is conducted.” Id. at 1192. The United

States Supreme Court commented as follows.

           [O]ur decisions do not clearly        establish that a
           prisoner is always in custody         for purposes of
           Miranda whenever a prisoner is       isolated from the
           general prison population and        questioned about
           conduct outside the prison.

           Not only does the categorical rule applied below go
           well beyond anything that is clearly established in
           our prior decisions, it is simply wrong. The three
           elements of that rule—(1) imprisonment, (2)
           questioning in private, and (3) questioning about
           events in the outside world—are not necessarily
           enough to create a custodial situation for Miranda
           purposes.

           As used in our Miranda case law, “custody” is a
           term of art that specifies circumstances that are
           thought generally to present a serious danger of
           coercion.

Id. at 1188-89.

     Instantly, “no serious danger of coercion existed.”    In advancing his

argument, Appellant cites Commonwealth v. Chacko, 459 A.2d 311 (Pa.

                                   -5-
J-A07024-16


1983), to support his contention that he was subjected to a custodial

interrogation, asserting that he “was in custody for purposes of Miranda”

because “[t]he captain said he asked Appellant about what Appellant

wanted, to which Appellant said that he murdered someone.”        Appellant’s

Brief at 25.   Appellant further maintains that the captain “continued to

interrogate Appellant as to when the murder occurred and Appellant

responded that the murder could have occurred years earlier.”     Id. at 26.

Appellant recognizes that the captain testified that his two purposes for

questioning Appellant were to determine “1.) whether he should refer

[Appellant] to the police and 2.) whether he should place [Appellant] in

observation.” Id.

     Interrogation is defined as “police conduct ‘calculated to, expected to,

or likely to evoke admission.’” Commonwealth v. Heggins, 809 A.2d 908,

914 (Pa. Super. 2002), appeal denied, 827 A.2d 430 (Pa. 2003), quoting

Commonwealth v. Mannion, 725 A.2d 196, 200 (Pa. Super. 1999) (en

banc). In Chacko, prison guards advised the appellant that the Major of the

Guard wanted to see him. Chacko, supra at 313-314. When the appellant

met with the Major of the Guard, the Major of the Guard asked the appellant

if he was involved in a prison stabbing the day before, and the appellant

replied that he had committed the stabbing.     Id. at 314.    Our Supreme

Court determined that this interaction constituted a custodial interrogation

which warranted Miranda warnings. Id. at 315. The facts before us in the


                                   -6-
J-A07024-16


present case, however, are distinguishable, and not indicative of either

coercion or interrogation. The trial court related the facts as follows.

            The record established that while incarcerated on
            unrelated charges at the State Correctional
            Institution at Rockview, [Appellant] summoned
            Correctional Officer Ronald Young to his cell and told
            him that he needed to speak to a [supervising
            corrections officer]. (N.T. 100). When asked why,
            he said that he wanted to confess to something he
            had done in Pittsburgh; that he had killed someone.
            (N.T. 101). According to Young, the only question
            he asked [Appellant] was why he wanted to see [the
            supervising corrections officer]. (N.T. 111).

                   Young reported this to Captain Charles Hall
            who directed that [Appellant be] brought to his
            office. According to Captain Hall, he was told by
            [O]fficer Young that “…he had an inmate that [w]as
            pacing in his cell and claimed he had done something
            in Pittsburgh that he couldn’t live with anymore, and
            he had to talk to somebody, or he was going to hurt
            himself bad.”       (N.T. 116).     When [Appellant]
            entered, [Captain Hall] asked him what “his problem
            was.” (N.T. 117). [Appellant] said that he needed to
            speak to someone with the Pittsburgh Police and,
            when [Captain Hall] asked him what he wanted to
            talk with them about, [Appellant] said that he had
            killed someone in Pittsburgh around Halloween,
            1991. While talking to [Appellant], Captain Hall
            checked his records and noted that [Appellant] was
            incarcerated in October 1991. (N.T. 120). He asked
            [Appellant] about this, and [Appellant] insisted that
            he had killed someone and volunteered that he
            probably had the year wrong. (N.T. 120).

                  Captain Hall acknowledged that he did not
            Mirandize [Appellant]. He explained, “I told him he
            didn’t have to say anything to me. I didn’t want to
            know anything about what he had done, but that if
            he had done something and wanted to talk to the
            police, that’s to the extent that I wanted to know
            about it.”    (N.T. 122).    Captain Hall explained
            further:

                                      -7-
J-A07024-16


                  “Really, what I was looking at, primarily, was
                  that the inmate seemed upset. He was willing
                  to admit at that time of the night to something
                  and said that he couldn’t live with himself.

                  I wasn’t really concerned with whether he did
                  it whether he didn’t. I was concerned that he
                  was alive to talk to people about the situation,
                  had he done it or he didn’t do it or whatever.”

                  N.T. 126.

Trial Court Opinion, 6/17/15, at 3-4.

      Our review of the suppression hearing confirms the trial court’s

recitation of the facts.   Corrections Officer Young testified that Appellant

approached him on September 4, 1992, asking to speak with a supervisor.

N.T., 10/28/93, at 101. Officer Young responded that he “couldn’t call one

over unless you tell me the exact reason why you need one.” Id. Officer

Young testified that prisoners ask for a supervisor “a lot,” and he had “to

have a pretty good reason to interrupt a [supervisor] because he’s got a lot

more work to do than I do.” Id. at 110. Appellant then told Officer Young

that he “had hurt someone pretty bad in Pittsburgh.”     Id. at 102. Officer

Young took Appellant to see Captain Hall, and Appellant told Captain Hall he

wanted to speak with the Pittsburgh Police. Id. at 103. When Captain Hall

asked Appellant why he wanted to speak with the police, Appellant stated

that “he had murdered a person in the Pittsburgh area on or about – he said

1991[.]”   Id.   Officer Young opined that Appellant “was voluntarily telling

[Captain Hall] all the information he was giving him.” Id. at 112.




                                     -8-
J-A07024-16



      In addition to the testimony cited by the trial court, Captain Hall

testified that ultimately he told Appellant “there’s nobody in the Pittsburgh

police that I think would want to talk to you at this time of night [but] I’ll

make sure you get to talk to somebody.” Id. at 120-121. Captain Hall had

Appellant placed in a “treatment building, observation cell” so “he had no

means to hurt himself.” Id. at 121. Captain Hall summarized, “[Appellant]

volunteered, in this case, that he murdered somebody. I didn’t ask him who

he murdered, how or anything, just he wanted to talk to the Pittsburgh

police.”   Id. at 123. Captain Hall testified that his purpose in questioning

Appellant was “not to find out if his claim was legitimate” but to determine

“whether or not I ought to refer it to anybody or whether I ought to confine

him under closer observation.” Id. at 129.

      Based on the above testimony, the trial court explained its reasoning

for denying suppression as follows.

                   After the [trial c]ourt heard [] testimony and
             the argument of counsel regarding the admissibility
             of [Appellant’s] statements to Officer Young and
             Captain Hall, the [trial c]ourt stated, on the record,
             that it had found that the interaction between
             [Appellant] was not a custodial interrogation at all.

                   This [trial c]ourt did not err in denying
             [Appellant’s] request to suppress the statements he
             made to Officer Young and Captain Hall.          The
             statements to Officer Young were clearly voluntary
             statements made by [Appellant] without any
             interrogation from Officer Young. [Appellant] called
             him to his cell and stated that he needed to see a
             [supervisor]. In asking him why he wanted to see a
             supervisor, Officer Young was not conducting an
             interrogation about a possible criminal offense, but

                                      -9-
J-A07024-16


          rather, was finding out why he needed to speak with
          a supervisor. When [Appellant] responded that he
          needed to speak to the supervisor because he had
          killed someone in Pittsburgh and wanted to talk to
          the Pittsburgh Police, that statement was also
          voluntary    and not elicited from [Appellant] by
          Officer Young.

                 [Appellant’s] interaction with Captain Hall also
          did not constitute a custodial interrogation. Captain
          Hall was not asking [Appellant] questions designed
          to elicit information concerning a crime, but, rather,
          was trying to find out why [Appellant] wanted to
          speak with a Pittsburgh Police Officer. In addition,
          as Captain Hall explained, [Appellant] had made
          statements indicating he may want to hurt himself
          and it was important for the Captain to evaluate the
          seriousness of these threats to determine whether
          [Appellant] needed to be placed in an area of the
          prison where he could be observed.          Ultimately,
          based on [Appellant’s] statements, he was moved to
          where he could be observed.

                                    …

          Here, [Appellant] was certainly aware that his
          statements would be shared with law enforcement.
          He was making the statements in an attempt to
          convince the corrections officers to allow him to
          speak with [the Pittsburgh Police].      Obviously,
          [Appellant] was aware that his statements would be
          relayed to law enforcement because that is exactly
          what he was asking Officer Young and Captain Hall
          to do.

                                    …

                In this case, [Officer Young and Captain Hall]
          were responding to [Appellant’s] request that he be
          permitted to speak with Pittsburgh Police Officers
          regarding a crime that he claimed to have committed
          years earlier. Their questions to [Appellant] were
          limited in purpose; that purpose being to find out
          why [Appellant] wanted to talk to the Pittsburgh
          Police and also to assess his mental state.


                                  - 10 -
J-A07024-16



Trial Court Opinion, 6/17/15, at 4-6, citing Trial Court Slip Opinion,

12/17/14.

     The trial court’s rationale is supported by the record and consonant

with prevailing case law.    Accordingly, we find that Miranda was not

implicated in this case, and affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/2016




                                   - 11 -